Citation Nr: 1007538	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  09-06 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Benjamin D. Hooten, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his ex-wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision, by 
the North Little Rock, Arkansas RO, which granted service 
connection for PTSD and assigned a 50 percent rating, 
effective October 10, 2007.  Subsequently, in February 2009, 
a Decision Review Officer's decision increased the evaluation 
for PTSD from 50 percent to 70 percent, effective October 10, 
2007.  

On November 4, 2009, the Veteran and his ex-wife appeared at 
the RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the hearing is of record.  


FINDING OF FACT

Since the effective date of the award of service connection, 
the veteran's PTSD has been manifested by ongoing symptoms of 
depression and anxiety, such as difficulty sleeping due to 
recurring nightmares, exaggerated startle response, anger 
outbursts, hypervigilance, suicidal ideations, social 
isolation, and difficulties in adapting to stressful 
circumstances that result in total social and occupational 
impairment.  


CONCLUSION OF LAW

The Veteran's PTSD is totally disabling since the effective 
date of service connection.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for service connection for PTSD was 
received in October 2007.  Submitted in support of his claim 
was VA Form 21-0781, wherein he reported being shot in August 
1981; he stated that the incident has caused sleep problems, 
and suicidal and homicidal ideations.  He also stated that he 
was thinking about how he could have killed himself and his 
brother.  

The record indicates that the Veteran was seen at a VA 
emergency room in April 2006 with complaints of worsening 
depression and suicidal ideations.  It was noted that he 
appeared very sullen and easily agitated/angered, and he 
refused to elaborate on most questions asked of him.  The 
Veteran reported a history of depressive symptoms for an 
unknown period of time.  He stated that he had had thoughts 
of death recently; he also reported that he did not feel safe 
outside the hospital.  It was also noted that the Veteran was 
currently severely depressed with no initiating/triggering 
incident.  The diagnosis was bipolar disorder; the global 
assessment of functioning (GAF) score was 31 at admission and 
45 at discharge.  He was again admitted to a VA hospital in 
September 2006 due to depression and suicidal ideation.  He 
also endorsed anhedonia and hopelessness.  On mental status 
examination, it was noted that his mood was flat, and the 
Veteran became agitated with repeated questioning.  The 
discharge diagnosis was bipolar disorder, type II, most 
recent episode depressed; he was assigned a GAF score of 31.  
He was again admitted to the hospital in October 2006 with 
suicidal thoughts.  The diagnosis was bipolar disorder with 
suicidal ideations.  

On November 29, 2007, the Veteran was seen and admitted at a 
VA hospital with complaints of feeling anxious and paranoid; 
he stated that he stopped taking his medications months ago 
because they made him feel "like a zombie."  The Veteran 
reported being troubled by a nightmare of increasing 
frequency in which he obtains a shotgun and shoots either 
himself or his brother.  The Veteran indicated that, for the 
past month, he has been living alone in a cabin; he stated 
that he previously lived with his wife, but she has since 
left.  On November 30, 2007, the Veteran was seen for 
evaluation of his symptoms.  The examiner noted that what the 
Veteran had been calling paranoia was in fact hypervigilance 
related to gunshots being fired in the woods surrounding his 
home; he stated that this is a constant reminder of the 
accidental discharge of a gun several years ago in which he 
was wounded and the guilt he feels about "almost killing his 
brother."  The Veteran was tearful and anxious when 
discussing this incident.  The examiner stated that, based on 
the interview, it was her belief that the Veteran's diagnosis 
was PTSD rather than bipolar disorder.  The discharge 
diagnosis was PTSD versus bipolar disorder; the GAF score was 
reported to be 21 at admission and 26 at discharge.  

During a clinical visit at a VA mental health clinic in March 
2008, the Veteran indicated that he was doing okay on his 
medications.  The diagnosis was PTSD; he was assigned a GAF 
score of 51.  When seen at the mental health clinic in 
September 2008, the Veteran reported feeling better.  The 
diagnosis was PTSD; he was assigned a GAF score of 55.  

The Veteran was afforded a VA examination in August 2008.  
The Veteran reported problems with mood swings.  He also 
indicated that he has recurring nightmares about the incident 
where he got shot; he stated that he awakens from that dream 
and is scared and drained.  The Veteran indicated that he 
began having that dream in 1982 or 1983, but the dreams have 
been significantly worse over the past four years.  The 
Veteran reported intrusive thoughts about that incident; he 
stated that those thoughts are triggered by young policemen 
in uniform.  He gets startled easily by loud popping sounds 
or loud noises.  He does not go out to eat very often and if 
he does, he sits where he can see people.  The Veteran 
indicated that he does not go to stores often.  He tries to 
avoid watching movies with violent content.  It was noted 
that the Veteran lives with his ex-wife.  He had not worked 
full time in more than one year, but was working 10 hours a 
week for a friend who owns property.  The Veteran indicated 
that he sometimes does not have really good thoughts.  He 
will occasionally fish.  He occasionally visits with his wife 
and children; other times, he visits with his one friend.  

On mental status examination, it was noted that the Veteran 
was casually groomed.  He was fully cooperative.  Eye contact 
was somewhat limited.  He displayed anxiety and speech was 
occasionally diffluent.  The predominant mood was one of 
anxiety.  Affect was appropriate to content.  Thought 
processes and associations were logical and tight.  No 
loosening of associations was noted, nor was any confusion.  
Memory was grossly intact.  He was oriented in full spheres.  
He reported some auditory hallucinations.  Judgment and 
insight were adequate.  He reported some suicidal ideations 
but denied intent; he also denied current homicidal ideation.  
The pertinent diagnosis was PTSD; he was assigned a GAF score 
of 43.  The examiner stated that the Veteran met the criteria 
for a diagnosis of PTSD; he noted that symptoms occur daily, 
are severe, and have persisted for many years.  The examiner 
further stated that it would be very difficulty for the 
Veteran to maintain gainful full-time employment because of 
his PTSD symptoms.  

The Veteran was seen at a mental health clinic in January 
2009 with reports of feeling depressed.  It was noted that 
his ex-wife, on whom he was heavily dependent, had been 
hospitalized.  In addition, the Veteran had lost his job.  He 
denied any current suicidal ideations or rehearsals.  The 
diagnosis was PTSD, and he was assigned a GAF score of 41.  

Received in March 2009 was a statement from the Veteran's ex-
wife indicating that, while they live together, theirs is a 
very volatile relationship due to the Veteran's PTSD.  She 
noted that they began having problems shortly after they were 
married.  The Veteran's ex-wife described his difficulty 
sleeping due to recurring nightmares, night sweats, and 
anxiety attacks.  She related that the most traumatic problem 
for the Veteran and his family was his reaction to loud 
noises and the police; she stated that the Veteran was so 
paranoid that he would not allow anyone to leave the house.  
She also noted that the Veteran had difficulty with groups or 
crowds; she stated that his behavior became so bad hat she 
gave up trying to attend any social or even family functions 
with the Veteran.  The Veteran's ex-wife also attested to his 
explosive anger to the point that she has been afraid of him.  

Also received in March 2009 was a statement from Mr. B.H., a 
past employer of the Veteran, indicating that he had known 
the Veteran since 1984 and had employed him several times.  
Mr. H indicated that although the Veteran's work was of high 
quality, over time he began to have to move him from crew to 
crew because he would get into confrontations with other crew 
members.  He also seemed to become increasingly distracted, 
causing those working with him to have problems as well.  Mr. 
H. also stated that, over time, the Veteran became both his 
employee and his friend and it was hard watching him become 
paranoid for no apparent reason; he also would get overly 
angry, making it impossible to put him on a crew.  He did 
well working alone for awhile, but his performance and 
attendance started to worsen.  Mr. H. indicated that he was 
forced to fire the Veteran; he stated that the Veteran's PTSD 
had made him so confused that it has made him a risk to 
himself and others on the job.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2009).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

A disability rating may require re-evaluation in accordance 
with changes in a Veteran's condition. It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1.  In a claim for a 
higher original rating after an initial award of service 
connection, all of the evidence submitted in support of the 
veteran's claim is to be considered.  See Fenderson v. West, 
12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  After careful review of 
the evidentiary record, the Board concludes that a uniform 
evaluation is warranted for the Veteran's PTSD.  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 70 percent 
rating requires occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; See 
38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one 
general formula to be used in rating more than 30 mental 
disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See38 C.F.R. § 4.126 (2009).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  A GAF of 21 to 30 is defined as 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Given the depth and persistence of his recurrent nightmares, 
depression, anxiety, intrusive recollections, anger 
outbursts, hypervigilance, and social isolation, the veteran 
is entitled to a 100 percent rating for his PTSD.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).  The record clearly 
shows that the Veteran's psychiatric disorder has 
consistently been described as chronic and severe.  While the 
Veteran had been diagnosed with bipolar disorder since his 
first hospital admission in April 2006, in November 2007, the 
examiner explained that the Veteran's diagnosis was better 
described as PTSD.  In April 2006, he was assigned a GAF 
score of 45, which is reflective of a serious impairment.  At 
that time, the veteran reported problems with depression, 
irritability, suicidal ideations, social isolation and 
difficulty with interpersonal relationships.  It is 
noteworthy that, following his admission in November 2007, 
the Veteran was assigned a GAF score of 26, which is defined 
as behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  

Moreover, following a VA examination in August 2008, the 
examiner stated that the Veteran met the criteria for a 
diagnosis of PTSD; he noted that symptoms occur daily, are 
severe, and have persisted for many years.  The examiner 
further stated that it would be very difficulty for the 
Veteran to maintain gainful full-time employment because of 
his PTSD symptoms.  He was assigned a GAF score of 43, 
reflecting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  The Veteran's past 
employer noted that he had to fire the Veteran because he 
would get into confrontations with other crew members.  The 
evidence of record also indicates that he is also unable to 
establish and maintain effective relationships; while his ex-
wife helps take care of the Veteran, even she reported being 
afraid of him and not letting the children stay around him.  
It was noted that the Veteran tended to isolate and avoid 
people.  In summary, the record reflects total disability.  
Accordingly, it is determined that there is evidence of total 
occupational and social impairment.  Based on the foregoing, 
the Board finds that the level of severity of the Veteran's 
PTSD has been 100 percent disabling since the effective date 
of service connection.  See 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2009).  


ORDER

A 100 percent evaluation for PTSD is granted from October 10, 
2007, subject to the law and regulations governing the 
payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


